Pee Cueiam.
Plaintiff’s intestate is the five-year-old child who accompanied the plaintiff’s intestate in Lovin v. Hamlet, ante, p. 399, to the park and playground maintained by the defendant municipality. He was likewise drowned, and his body was found in water about eight feet deep. The two are companion cases. What is said in Lovin v. Hamlet is controlling here. The judgment entered in the court below is reversed on authority of the opinion in that case.
Reversed.
Higgins, J., took no part in the consideration or decision of this case.